Citation Nr: 1627281	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  15-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2 (diabetes), with erectile dysfunction and diabetic dermopathy, since August 27, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, since August 27, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, since August 27, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood (previously claimed as posttraumatic stress disorder (PTSD)), and now claimed as secondary to service-connected disabilities.

6.  Entitlement to service connection for a cervical spine strain.

7.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Winston-Salem, North Carolina.  In December 2010, the RO granted service connection for diabetes mellitus, type 2, and assigned a 20 percent rating, effective August 27, 2010.  In that same rating decision, service connection was granted for peripheral neuropathy of the right and left lower extremities and separately assigned 10 percent ratings, effective August 27, 2010.  The Veteran's notice of disagreement (NOD) with the initial ratings assigned in this decision was timely received in February 2011 (the Veteran also submitted claims for TDIU and service connection for PTSD in February 2011).  In December 2011, VA received a letter from the Veteran in which he stated that he did not understand the function of a NOD and did not want to file an appeal.  Instead, he explained that he meant to file a claim for increased ratings for his diabetes and peripheral neuropathy of the lower extremities.  Regardless, the Board has liberally construed the Veteran's statements desiring an increased rating as a continuation of the appeal for higher initial ratings (based on the prior NOD) because finding a rating issue is on appeal rather than a new claim for an increased rating is more favorable to the Veteran because of the earlier potential effective date that may be assigned for the grant of higher ratings for diabetes and its complications. 

In January 2012, the RO received the Veteran's statement in support of higher rating for diabetes, peripheral neuropathy, and erectile dysfunction, as well as claims for service connection for low back, skin rash, and heart disorders.  

A statement of the case (SOC) was issued in April 2012 that denied higher initial ratings for diabetes and peripheral neuropathy of the lower extremities.  The Veteran submitted a timely substantive appeal (VA Form 9) that expressly stated disagreement with the 20 percent rating for diabetes only (received May 2, 2012).  

Even though the Veteran did not file a substantive appeal for the initial ratings for peripheral neuropathy of the lower extremities, the RO subsequently adjudicated these issues in an October 2012 rating decision (as discussed below).  As a result, the RO effectively waived the substantive appeal requirement.  The U.S. Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  Therefore, the initial ratings for peripheral neuropathy of the lower extremities have been continued on appeal, notwithstanding the absence of a written substantive appeal from the Veteran.

In an October 2012 rating decision, the RO denied service connection for the following claims: adjustment disorder with mixed anxiety and depressed mood (claimed as posttraumatic stress disorder), low back, neck, and heart disorders.  The October 2012 rating decision also denied a TDIU and continued the initial ratings for diabetes (20 percent) and peripheral neuropathy of the lower extremities (10 percent each).  

In August 2013, the Veteran's NOD was timely received for the denial of service connection for PTSD and cervical spine (neck disorder) and TDIU.  In April 2014, the RO sent correspondence to the Veteran in order to clarify whether he intended to appeal the denial of service connection for a heart condition.  In May 2014, the Veteran's representative submitted an addendum to the August 2013 NOD, which included a request to add entitlement to service connection for a heart condition to the Veteran's current appeal, that is, to enter a NOD to the denial of service connection for a heart disorder.

A SOC was issued in mid-March 2015 on the issues of service connection for PTSD, service connection for a cervical spine disorder, and TDIU; however, the Board notes that all of the issues listed in the Veteran's August 2013 NOD were addressed except for entitlement to service connection for neck and heart disorders.  In late March 2015, the Veteran's VA Form 9 was received regarding an appeal for all of the issues listed in the March 2015 SOC.

In June 2015, the Veteran testified at a Board hearing before a Veterans Law Judge who subsequently became no longer employed by the Board during the pendency of this appeal.  The Board notified the Veteran of this instance in a March 2016 notice letter and requested that he indicate within 30 days whether he wanted a second hearing, in accordance with 38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.717 (2015).  The Veteran's response was received that same month.  He indicated that he did not desire to have another Board hearing and requested that his case be decided based on the evidence of record.  Additional evidence has been received since the Board hearing that was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The issues of entitlement to service connection for an acquired psychiatric disorder, a heart disorder, and cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the rating period from August 27, 2010, diabetes mellitus has been manifested by the need for more than one insulin injection each day, a restricted diet, regulation of activities (avoidance of strenuous occupational and recreational activities), weekly visits with a diabetic care provider, and complications that would be compensable if rated separately.

2.  Because the Board is granting a 100 percent schedular rating under Diagnostic Code 7913 for diabetes mellitus and all complications from August 27, 2010, there is no longer a question to be decided regarding an initial disability rating in excess of 10 percent for peripheral neuropathy of the left and right lower extremities because the Board's grant of a 100 percent schedular rating for diabetes incorporates this disability as part of the 100 percent rating.

3.  There is no longer a question to be decided regarding the claim of entitlement to TDIU because of the Board's grant of a 100 percent ("total") schedular rating for diabetes. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 100 percent for diabetes and all complications have been met from August 27, 2010.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  There is no longer an issue of fact or law pertaining to an initial rating in excess of 10 percent for peripheral neuropathy of the left and right lower extremities; hence, the issues are moot and, as such, no longer present viable issues for appellate consideration by the Board.  38 U.S.C.A. §§ 511(a), 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).

3.  Due to the 100 percent schedular rating for diabetes mellitus and its associated complications, there is no longer an issue of fact or law pertaining to the issue of TDIU; hence, the issue is moot and does not present a viable issue for appellate consideration by the Board.  38 U.S.C.A. §§ 511(a), 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefits sought on appeal; thus, VA has no further duty to notify or assist.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal for higher initial ratings for diabetes and peripheral neuropathy of the lower extremities arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the rating of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with any of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


Initial Rating for Diabetes

The Veteran seeks a higher disability rating for the service-connected diabetes mellitus, type II with erectile dysfunction, which is rated at 20 percent since August 27, 2010.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913. 

Under DC 7913, diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  

NOTE 1 to DC 7913 indicates to rate compensable manifestations of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under DC 7913.  The Veteran has separately rated compensable manifestations which are part of the appeal of this issue.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  The Court had held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified rating).

After review of all the evidence of record, both medical and lay, the Board concludes that the evidence is at least in equipoise on the question of whether the criteria for an initial rating of 100 percent for diabetes have been met.  Review of the evidence demonstrates that for most of the initial rating period the diabetes requires the need for insulin injections more than once each day, the need for a restricted diet, the need for regulation of activities, the need for weekly visits with a diabetic health care provider, and complications that would be compensable if rated separately.

VA treatment records throughout the period on appeal show that the Veteran was initially prescribed insulin for one daily injection (August 2010); however, his diabetes was also noted to be severe, and required checking blood glucose levels multiple times per day.  During the appeal period, the Veteran was visiting a diabetic care provider on what amounts to an average of a per week basis.  Furthermore, VA treatment records since August 2010 note that diet restrictions and regulation of activities were placed on the Veteran to help him maintain regulated blood glucose levels.  He was also initially instructed to increase the insulin dosage and number of injections each day until the blood glucose levels were below 140 (October 2010).  Subsequent VA treatment records show that the Veteran's non-fasting blood glucose levels remained in the high 300s and low 400s until June 2011, when he was prescribed a more powerful form of insulin.  Thereafter, the Veteran was prescribed insulin for two daily injections (September 2011).  While the record is unclear whether the Veteran was increasing the number of daily insulin injections in accordance with the instructions on his prescribed medications list, the Board notes that the Veteran's blood glucose levels were consistently reported as uncontrolled until this higher dosage of insulin was prescribed.

On VA examination in December 2010, the Veteran endorsed worsened symptoms of diabetes, to include weight gain and uncontrolled blood sugar.  He also described symptoms of peripheral neuropathy in the lower extremities and erectile dysfunction.  Physical examination revealed normal sensory findings in the upper extremities and decreased sensation in both feet.  The VA examiner found that the Veteran's diabetes was poorly controlled due to elevated glucose.  The VA examiner did not find any limitations concerning the Veteran's ability to work because he had been unemployed since 2005.

In October 2011, VA received a statement from the Veteran in support of the claim.  He explained that his medical conditions have continued to worsen and that the neuropathy caused extreme pain in both of his legs.  He endorsed swelling in his legs and blisters that covered his ankles and the tops of his feet.  The Veteran also reported that he had a CT scan on his back that revealed bulging discs in his lumber region.  He believed that this back pain is caused by the neuropathy in his legs and that he cannot stand for more than two or three minutes or walk more than a short distance due to the severe pain in his lower back.

The Veteran received another VA examination in March 2012.  He was evaluated for diabetic dermopathy and symptoms of peripheral neuropathy of the lower extremities.  The Veteran endorsed severe swelling the lower legs, ankles, and feet, cracking skin, and blisters that began approximately within the past six months.  Physical examination revealed scaly, and hyperpigmented, dry skin from the middle of the leg to the feet, bilaterally; however, there were no blisters seen at the time of this examination.  The dermopathy was found to cover less than five percent of the total body area affected and did not affect any exposed areas of the head, face, neck, or hands.  The VA examiner determined that the diabetic dermopathy was secondary to the service-connected diabetes.  

At the March 2012 VA examination, the Veteran also endorsed numbness and tingling in the feet that has continued to worsen over time.  He also reported pain in his feet that can be incapacitating at times.  Treatment consisted of gabapentin, which the Veteran said was not efficient, and that side effects of this medication caused sleepiness and drowsiness.  The VA examiner found this type of nerve dysfunction to consist of neuralgia/neuritis.  The VA examiner also found that effect of the peripheral neuropathy on the Veteran's occupation was non-existent solely because he is not able to work.  The VA examiner assessed that the effect of the peripheral neuropathy on daily activities caused him to be unable to walk without the assistance of a walker.  The VA examiner also determined that the Veteran's multilevel lumbar spine degenerative disc disease with foraminal stenosis was not related his peripheral neuropathy.

In July 2012, the Veteran's treating endocrinologist submitted a statement in support of the claim.  The endocrinologist explained the daily effects of the Veteran's diabetes, including needing to check his blood sugar levels four to five times per day, as well as regulating his diet and activity.  The endocrinologist also reported that the Veteran has moderately severe neuropathy due to his diabetes and this "limits his ability to participate in occupational and recreational activities."  The endocrinologist stated that, despite the Veteran's best efforts, "his diabetes was still not well controlled on standard insulin preparations.  Because of this, [the endocrinologist] prescribed a more concentrated type of insulin (called U-500, which is literally five times more potent than all other insulins) for him in June of last year."

On VA examination in September 2012, the VA examiner noted that the Veteran had limited ambulation due to peripheral neuropathy of the lower extremities and that the Veteran uses a walker.  The VA examiner also noted that the Veteran takes four insulin shots per day.  The VA examiner assessed that the diabetes with peripheral neuropathy precluded the Veteran from doing any strenuous or sustained work.  Furthermore, the VA examiner commented that the Veteran "should be able to do limited or sedentary work as his medications allow."

VA treatment records from March 2013 indicate that the Veteran was evaluated for numbness and decreased sensation to both legs due to diabetic neuropathy.  He was noted to have poor circulation in his legs due to his diabetes.  He was also reported to be overweight and used a walker for ambulation.  The treating physician diagnosed severe peripheral neuropathy of the lower extremities, diabetes mellitus, and obesity with severe edematous swelling and discoloration to both of the Veteran's legs.  In April 2013, the Veteran was prescribed a 4-wheeled power scooter due to his immobility. 

Other VA treatment records from July 2013 note active diagnoses for diabetes with ketoacidosis, type II or unspecified type, uncontrolled, diabetic peripheral neuropathy, and diabetes with neurological manifestations.  Throughout the period on appeal, the diabetes symptoms reveal an increase in body weight, severe pain in the feet (and in the hands, per VA treatment records from March 2014), and poorly healing sores on both feet.  The Veteran's active medications for diabetes have also increased throughout the appeal period to a higher concentration (U-500) in order to help control blood sugar and require at least two injections each day.  The blood sugar levels have consistently been uncontrollable despite restrictions that have been imposed by various treating VA physicians regarding the Veteran's diet and activity (March 2015).  The insulin is noted by physicians to cause weight gain and edema.  The Veteran requires specialized seating and pressure relief for skin breakdown and has a limited ability to sit up in a recliner chair due to chronic venous insufficiency that causes severe edema in his legs (May 2015).  The Veteran has been found to be "physically unable to maintain employment and this is a lifetime diagnosis."  (May 2015).  He was prescribed a sequential circulator for both of his legs to treat his severe neuropathy and edema.  See Correspondence, received April 28, 2016.  He uses the circulator two times per day for one hour each time.

In October 2013, VA received a letter in support of the claim from the Veteran's treating VA physician, who stated that the Veteran has been receiving treatment for a "serious diabetic foot ulceration" since June 2013.  The treating VA physician also explained that, despite aggressive wound and antibiotic therapy to help optimize healing, the Veteran's foot ulcer may lead to limb loss if it does not heal. 

In June 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  He endorsed taking insulin injections at least two times per day and sometimes taking four injections in one day.  He explained that his VA endocrinologist put him on a restricted diet and a restricted activity level because his blood sugar levels increase with exertion.  He stated that he was prescribed a motorized scooter by VA and uses this as his primary mode of transportation, was prescribed a hospital bed by VA in order to help prevent his skin from breaking down, and that his VA endocrinologist also placed restrictions on his level of activity.  The Veteran said that in approximately 2014, he began receiving home based primary care due to the level of difficulty involved in traveling to the VA hospital for treatment.  The Veteran endorsed symptoms of dermopathy in his legs, as well as severe diabetic neuropathy, including numbness, tingling, and pain in all four extremities, and explained that the diabetic ulcer on his right heel is still not entirely healed since his initial treatment in 2013.  The Veteran stated that he has not been able to work since 2009 due to his service-connected disabilities, and that he was last employed as a mortgage broker in 2009, but did not believe he could return to this type of work because of his mobility issues and due to the side-effects of his medications that cause him to be "tired all the time."  See Board hearing transcript, 17.  The Veteran also explained that he would have a hard time performing sedentary work because he has to elevate his legs above his waist to alleviate the pain in his lower extremities.  

The Board finds the Veteran's testimony to be very probative as he is able to report on symptomatology relating to his diabetes because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, his statements are also consistent with the medical evidence of record.  

After a review of the lay and medical evidence, the Board finds that for the entire rating period from August 27, 2010, the diabetes more nearly approximates the 
DC 7913 criteria for an initial 100 percent rating because the diabetes requires the need for insulin injections more than once each day, the need for a restricted diet, the need for regulation of activities, the need for weekly visits with a diabetic health care provider, and complications that would be compensable if rated separately.

The Board has also considered whether higher or separate Diagnostic Codes are applicable; however, the 100 percent rating for diabetes includes all other complications that would be compensable if separately rated, including peripheral neuropathy, erectile dysfunction, and dermopathy.  Rating any of the other diabetes symptoms separately from the 100 percent rating would result in the pyramiding of other related Diagnostic Codes under 38 C.F.R. § 4.14.  The Veteran's diabetes symptoms are clearly accounted for in the 100 percent rating pursuant to DC 7913; thus, other Diagnostic Codes are not for application and the Veteran will no longer maintain separate ratings for diabetic complications per DC 7913.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for diabetes have been met for the entire initial rating period from August 27, 2010.  38 C.F.R. §§ 4.3, 4.7.

Initial Ratings for Peripheral Neuropathy of the Lower Extremities and TDIU

The issues of initial ratings exceeding 10 percent for peripheral neuropathy of the right and left lower extremities and TDIU are rendered moot by the Board's grant of an initial 100 percent rating for diabetes from August 27, 2010.  Diagnostic Code 7913 allows the assignment of a separate compensable rating for complications of diabetes unless they are part of the criteria used to support a 100 percent rating for the diabetes.  Likewise, Diagnostic Code 7913 provides that, if a complication of diabetes is rated as noncompensable, it is considered as part of the diabetic process rather than a separately ratable disability.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Accordingly, a complication of diabetes may receive a separate rating unless it has been rated noncompensable or unless diabetes has been assigned a rating of 100 percent.  Id.  Here, the Veteran's peripheral neuropathies of the lower extremities have been incorporated into the 100 percent rating criteria for diabetes that is being granted for the entire initial rating period from August 27, 2010.  

Additionally, TDIU is rendered moot because of the 100 percent rating assigned for diabetes.  See 38 C.F.R. § 4.16(a) (total disability ratings for compensation may be assigned where the schedular rating is "less than total").

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  All questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board of Veterans' Appeals.  38 C.F.R. § 20.101. 

The appeal of the higher initial ratings, respectively, for peripheral neuropathy of the lower extremities and TDIU may be disposed of as a matter of law.  The issues are moot because of the grant of a schedular rating of 100 percent for diabetes in this decision for the entire initial rating period from August 27, 2010.  That grant precludes the assignment of a separate compensable rating for peripheral neuropathy of lower extremities.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Furthermore, as a matter of law, the compensable ratings of peripheral neuropathy of the lower extremities are subsumed by the rating of 100 percent for diabetes granted herein from August 27, 2010.  The Veteran's claim for TDIU due to service-connected disabilities, including diabetes and secondary disabilities due to diabetes, is also rendered moot as the 100 percent rating for diabetes represents the maximum rating allowed so the diabetes is no longer a "less than total" rating to which a TDIU can be attached.  38 C.F.R. § 4.16 (TDIU may be assigned for a "less than total" rating).

Having found that these issues are moot, the Board concludes that the appeals of the denials of initial ratings exceeding 10 percent for complications of diabetes and TDIU, respectively, must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected diabetes.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected diabetes above, reasonably describe and assess all of the Veteran's disability level and symptomatology.  The criteria rate the disability on the requirements of insulin, diet restriction, activity regulation, frequency of visits with a diabetic care provider and complications that would be compensable if separately rated; thus, the demonstrated manifestations specifically associated with the service-connected diabetes - namely no less than two insulin injections per day, the need for diet restrictions and activity regulations, weekly visits with a diabetic care provider, erectile dysfunction, as well as dermopathy and  peripheral neuropathy of the lower extremities - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.119, DC 7913 (a 100 percent rating encompasses all diabetic symptoms, complications, impairments and related secondary disabilities).  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular rating is adequate and the first step of Thun has not been met.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Regardless, the Veteran is now only service connected for one disability (diabetes), which 

incorporates his previously service-connected disabilities for peripheral neuropathy of the lower extremities.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's diabetes, and referral for consideration of an extra-schedular rating is not warranted.


ORDER

An initial disability rating of 100 percent for diabetes, from August 27, 2010, is granted. 

Having been rendered legally moot, the appeal for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, since August 27, 2010, is dismissed.

Having been rendered legally moot, the appeal for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, since August 27, 2010, is dismissed.

Having been rendered legally moot, the appeal for a TDIU is dismissed.


REMAND

Service Connection for Acquired Psychiatric Disorder, 
Cervical Spine Disorder, and Heart Disorder

In short, the issues of service connection for an acquired psychiatric disorder, cervical spine disorder, and heart disorder must be remanded for further development as it is necessary to ensure that there is a complete record upon which to decide the issues so that every possible consideration is afforded to the Veteran.

The Veteran testified before a VLJ in June 2015 and endorsed symptoms of depression and anxiety due to his service-connected disabilities, which consist of diabetes and diabetic complications.  The Veteran has also submitted a medical opinion from his treating VA psychiatrist in May 2012 that gives an opinion that the Veteran's mental health diagnosis for an adjustment disorder with mixed anxiety and depression is related to service; however, the medical opinion did not contain any rationale in support of this statement.  Consequently, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran received a VA examination for PTSD in March 2012.  The VA examiner did not diagnose the Veteran with PTSD, but did render a diagnosis for Adjustment Disorder with Mixed Anxiety and Depressed Mood.  The VA examiner stated that this diagnosis "is not due to the claimed stressor."  The Board, likewise, finds this bare conclusion without any rationale to be inadequate.  

The Board finds that another VA psychiatric examination would assist in determining the nature and etiology of the claimed psychiatric disorders, to include as secondary to the service-connected disability of diabetes and its related complications.  The previous VA examination did not consider whether the Veteran's diagnoses are related to complications with his service-connected diabetes.  

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed psychiatric disorders.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In McLendon v. Nicholson, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  20 Vet. App. 79 (2006).

In an October 2012 rating decision, the RO denied, in relevant part, entitlement to service connection for heart and cervical spine disorders.  The Veteran subsequently filed a timely NOD in August 2013 regarding service connection for a cervical spine disorder (see NOD, received August 12, 2013).  Subsequently, VA sent correspondence to the Veteran seeking clarification regarding whether he intended to file a NOD for service connection for a heart disorder (see Correspondence, received April 14, 2014).  The Veteran responded with a NOD to the issue of service connection for a heart disorder (see Third Party Correspondence, received May 9, 2014).

A Statement of the Case (SOC) has not yet been issued as to these issues.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.29 (2015).

Accordingly, the issues of service connection for acquired psychiatric disorder, cervical spine disorder, and heart disorder are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record any VA clinical documentation (treatment records) not already of record pertaining to treatment of the Veteran, including of treatment provided after May 2015.

2.  Request updated treatment records (since 2012) from the Vet Center in Charlotte, North Carolina, regarding the mental health treatment.

3.  After any records requested above have been obtained, either obtain an addendum opinion to determine and clarify the nature and etiology of the Veteran's claimed psychiatric disorders, or if necessary, schedule the Veteran for a VA examination to determine and clarify the nature and etiology of the claimed psychiatric disorders, to include adjustment disorder with mixed anxiety and depression.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disorders, are causally related to (either due to or aggravated by) service-connected diabetes and complications stemming therefrom?

Please note and discuss the diagnosis for adjustment disorder with mixed anxiety and depressed mood.

The service-connected disabilities are diabetes and diabetic complications, which include peripheral neuropathy of the extremities, erectile dysfunction, and dermopathy.

4.  Issue a Statement of the Case that addresses the issues of service connection for heart and cervical spine disorders.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal. 

5.  Thereafter, readjudicate the issue of service connection for an acquired psychiatric disorder on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


